Securities Act Registration No. 333- Investment Company Act Registration No. 811-22612 SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] [ ] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] [ ] Amendment No. (Check appropriate box or boxes.) Wakefield Alternative Series Trust (Exact Name of Registrant as Specified in Charter) 700 Seventeenth Street, Suite 2400 Denver, CO80202 (Address of Principal Executive Offices)(Zip Code) Registrant’s Telephone Number, including Area Code: (303) 226-1359 The Corporation Trust Company Corporation Trust Center 1209 Orange Street Wilmington, Delaware 19801 (Name and Address of Agent for Service) With copy to: JoAnn M. Strasser, Thompson Hine LLP 41 South High Street, 17th floor Columbus, Ohio 43215 Approximate date of proposed public offering: As soon as practicable after the effective date of the Registration Statement. It is proposed that this filing will become effective: [ ] Immediately upon filing pursuant to paragraph (b) [ ]On (date) pursuant to paragraph (b) [ ]60 days after filing pursuant to paragraph (a)(1) [ ]On (date) pursuant to paragraph (a)(1) [ ]75 days after filing pursuant to paragraph (a)(2) [ ]On (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: [ ]This post-effective amendment designates a new effective date for a previously filed post-effective amendment. The Registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the registration statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. PROSPECTUS SUBJECT TO COMPLETION [], 2011 [logo placeholder] Wakefield Managed Futures Strategy Fund ("Wakefield Fund") Class A shares [ticker] Class C shares [ticker] Class I shares [ticker] PROSPECTUS [], 2011 www.[WakefieldFunds].com Advised by: Wakefield Advisors, LLC 700 Seventeenth Street Suite 2400 Denver, CO 80202 1-[]-[]-[] This Prospectus provides important information about the Fund that you should know before investing.Please read it carefully and keep it for future reference. The information in this prospectus is not complete and may be changed.We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective.This prospectus is not an offer to sell these securities and is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. These securities have not been approved or disapproved by the Securities and Exchange Commission nor has the Securities and Exchange Commission passed upon the accuracy or adequacy of this Prospectus.Any representation to the contrary is a criminal offense. TABLE OF CONTENTS FUND SUMMARY 1 Investment Objective Fees and Expenses of the Fund Principal Investment Strategies Principal Investment Risks Performance Investment Adviser Investment Adviser Portfolio Managers Sub-Adviser Sub-Adviser Portfolio Managers Purchase and Sale of Fund Shares Tax Information Payments to Broker-Dealers and Other Financial Intermediaries ADDITIONAL INFORMATION ABOUT PRINCIPAL INVESTMENT STRATEGIES AND RELATED RISKS Investment Objective Principal Investment Strategies Principal Investment Risks Temporary Investments Portfolio Holdings Disclosure MANAGEMENT Investment Adviser Investment Adviser Portfolio Managers Sub-Adviser Sub-Adviser Portfolio Managers HOW SHARES ARE PRICED HOW TO PURCHASE SHARES HOW TO REDEEM SHARES FREQUENT PURCHASES AND REDEMPTIONS OF FUND SHARES TAX STATUS, DIVIDENDS AND DISTRIBUTIONS DISTRIBUTION OF SHARES Distributor Distribution Fees Additional Compensation to Financial Intermediaries Householding FINANCIAL HIGHLIGHTS Privacy Notice FUND SUMMARY Investment Objective:The Wakefield Fund seeks to generate absolute returns. Fees and Expenses of the Wakefield Fund:This table describes the fees and expenses that you may pay if you buy and hold shares of the Wakefield Fund.You may qualify for sales charge discounts on purchases of Class A shares if you and your family invest, or agree to invest in the future, at least $25,000 in the Wakefield Fund.More information about these and other discounts is available from your financial professional and in How to Purchase Shares on page [_] of the Wakefield Fund's Prospectus. Shareholder Fees (fees paid directly from your investment) Class A Class C Class I Maximum Sales Charge (Load) Imposed on Purchases (as a % of offering price) 5.75% None None Maximum Deferred Sales Charge (Load) (as a % of original purchase price) 1.00% None None Maximum Sales Charge (Load) Imposed on Reinvested Dividends and other Distributions None None None Redemption Fee (as a % of amount redeemed if sold in less than 60 days) 1.00% 1.00% 1.00% Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees (1) []% []% []% Distribution and/or Service (12b-1) Fees 0.25% 1.00% 0.00% Other Expenses (2) []% []% []% Total Annual Fund Operating Expenses []% []% []% Fee Waiver and Reimbursement (3) ([])% ([])% ([])% Total Annual Fund Operating Expenses After
